Citation Nr: 1730985	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  12-32 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for residuals of blood poisoning.


REPRESENTATION

Veteran represented by:	John Hursch, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from July 1965 to January 1966 and from January 1971 to April 1971, with additional periods of reserve service.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming, which denied service connection for blood poisoning.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in November 2015.  A copy of the hearing transcript is of record.  The Board then remanded the matter for additional development in August 2016.


FINDING OF FACT

The Veteran does not have a diagnosed heart condition, and chronic obstructive pulmonary disease (COPD) and pneumonia are not etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for residuals of blood poisoning have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).





	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2016).

A.  Factual Background

The Veteran stated that, in December 1965, at the start of a trip from West Point Military Academy to Cheyenne, Wyoming, he injured his right hand by scratching it on a wall.  He stated that by the time he arrived in Cheyenne, he had developed red streaks extending from the palm of his right hand to his elbow.  His father took him to the VA hospital in Cheyenne where he was examined, told the wrap the arm in hot towels, and given a prescription.  See February 2016 Affidavit of Dr. S.R.; November 2015 Hearing Transcript.  There was no further recurrence of the condition.  See February 2009 VA Form 21-4138.  Given that the Veteran is not competent to provide medical diagnoses, the Board infers this statement to mean that the symptoms he was capable of observing had resolved.

Treatment records from the Cheyenne VA Medical Center are not available.  See August 2010 VA Memorandum.  The facility indicated that a thorough search had been conducted which showed no evidence that the Veteran was treated at any time from November 1, 1965, through May 1, 1966; no evidence that anyone by that name was registered at the facility; and no evidence that anyone by that name had their records retired.  See July 2010 Report of General Information.

The Veteran further stated that, in June 1968, he experienced severe chest pain while walking.  The pain increased over time, and by August 1968, he was admitted to the emergency room and diagnosed with severe pericarditis.  See February 2016 Affidavit of Dr. S.R.  He has asserted that he contracted sepsis from the December 1965 incident which was not properly treated, and led to the pericarditis in June 1968.  He reported that his heart was damaged from the pericarditis.  See November 2015 Hearing Transcript at 9.  His treating physician has indicated that sepsis makes individuals more vulnerable to future infections, and that the Veteran was treated for pneumonia in 1971 and 2011.

B.  Analysis

The Veteran has asserted that he has a heart disability and/or a respiratory disability etiologically related to service.

1.  Heart

With respect to element (1) of service connection, a current disability, the evidence of record contains no competent diagnosis of a heart condition.  The Veteran was afforded a VA examination in July 2016, and the examiner concluded that no heart condition was present.  He noted that the Veteran's electrocardiogram was normal.  His echocardiogram showed no pericardial thickening or effusion.  An exercise stress test was negative for ischemia and terminated due to exhaustion from deconditioning unrelated to a cardiac condition.  The Veteran had normal heart rhythm and sounds.

To the extent that the Veteran himself asserted that he had a damaged heart, he has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, diagnosis of a heart disability falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

The Veteran's private physician, Dr. S.R., opined in his February 2016 affidavit that the incident of pericarditis in 1968 was related to a sepsis infection incurred two years earlier.  This does not, however, establish a current heart condition for the purposes of service connection.  A current disability is shown if a condition is demonstrated at the time of the claim or while the claim is pending.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  No such condition has been demonstrated in this case.  Under Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013), consideration must also be given to diagnoses which predate the claim.  However, the June 1968 incident of pericarditis predates the claim by forty years.  Although service treatment records frequently note a history of pericarditis in 1968, examinations and medical history reports dated March 1979, June 1983, June 1987, and July 1991 all reflect normal contemporaneous health.  In August 1991, the Veteran was seen for possible coronary artery disease, but the following month he was determined to have no underlying cardiac problem.  Additional records from January 1992 and May 1996 continue to show normal health.  This evidence, viewed collectively with the July 2016 VA examination findings, support a finding that the Veteran does not have a current heart disability.

2.  Respiratory Condition

With respect to element (1) of service connection, a current disability, the Veteran was diagnosed with COPD.  See July 2016 VA examination.  His private physician also noted treatment for pneumonia in 2011.  See February 2016 Affidavit of Dr. S.R.

With respect to element (2), an in-service incurrence, treatment records from the Cheyenne VA medical center for December 1965 are not available, as discussed above.  A review of the Veteran's service treatment records shows that a history of pericarditis in 1968 was documented in March 1979, June 1987, July 1991, and May 1996.  These records also show a history of other conditions, including a tonsillectomy in 1951, heat stroke in 1965, and syncope after exercise in 1968.  However, they contain no report of sepsis or another condition from 1965, which strongly suggests that the incident did not occur.  See AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013) (recognizing the widely-held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  The first mention of sepsis or a similar condition is in the Veteran's January 2009 claim for blood poisoning.  Given that the Veteran reported these other conditions for many years without reporting sepsis, the Board does not find his assertion of sepsis, made over 43 years after the fact, to be credible.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later); Struck v. Brown, 9 Vet. App. 145, 155-56 (1996) (contemporaneous medical findings may be given more probative weight).

Even if the Veteran's statements were credible, the July 2016 VA examiner stated that, based on the Veteran's description of a palm injury which included red streaks extending up to his elbow, it was at least as likely as not that he developed lymphangitis, an inflammatory response of the lymphatic system as the immune system attempts to combat infection.  Though not mentioned by the examiner, the Board takes judicial notice that acute lymphangitis may result from the spread of a bacterial infection into the lymphatics, manifested by painful subcutaneous red streaks along the course of the vessels.  See Dorland's Illustrated Medical Dictionary 1099 (31st ed. 2007).  The examiner stated that if left untreated, the Veteran could have developed sepsis.  However, the Veteran reported being treated with an oral medication and moist hot packs.  The examiner indicated that the medication was likely an antibiotic, which would be appropriate for lymphangitis, and the Veteran reported that his symptoms resolved.  In light of this history, the examiner concluded that the Veteran had right arm lymphangitis which was treated and resolved.

The theory proffered by the Veteran and his private physician, Dr. S.R., is that the Veteran incurred a sepsis infection in December 1965 which was not adequately treated.  This led to pericarditis in June 1968, as well as current "compromised lung function."

In discussing the Veteran's case, Dr. S.R. noted that patients treated for sepsis are frequently admitted to the hospital or even intensive care.  The appropriate treatment includes oxygen provided through a mask, as well as intravenous antibiotics.  He noted that it was important to culture the blood to identify the bacteria within the first three hours.  In excess of six hours after infection, CVP and CVO saturations should be measured.  He indicated that broad-spectrum antibiotics should be given within one hour of the diagnosis, and that for every hour delay, there is a 6 percent rise in mortality.  Based on the history provided by the Veteran, Dr. S.R. noted that none of these measures were taken when the Veteran was treated at the VA medical center in Cheyenne.  He indicated that the death rate for sepsis was 40 percent, though for healthy young people such as the Veteran, it could be as low as 5 percent.  

Dr S.R.'s statements indicate that sepsis is a very serious medical condition requiring specific treatment measures within hours of onset which the Veteran did not receive.  However, he provides no explanation for the Veteran's statement that his symptoms subsequently resolved without recurrence after being seen at the Cheyenne VA medical center, and provides no explanation for the two-and-a-half year period without symptoms between the inadequately treated sepsis and the June 1968 episode of pericarditis.

In sum, the Veteran's report of red streaks in his arm is consistent with the VA examiner's diagnosis of lymphangitis, and the examiner's assessment that the condition resolved with treatment is consistent with the Veteran's own history that his symptoms resolved.  Dr. S.R.'s diagnosis of sepsis that was inadequately treated is not consistent with the above history.  The Board finds that the July 2016 VA examiner's opinion is more probative.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the credibility and weight to be attached to medical opinions is within the province of the Board).  Therefore, even when assuming the Veteran's history to be credible, the overall weight of the evidence is against a finding that the Veteran had sepsis in December 1965.

In light of this finding, Dr. S.R.'s conclusion that the Veteran had pneumonia in 2011 and current compromised lung function as a result of sepsis in 1965 is not probative.  As to the diagnosis of COPD, the VA examiner stated that this was due to the Veteran's history of smoking, as smoking is the most common cause of the condition.  There is no indication that lymphangitis incurred in 1965 is related to current COPD.

For these reasons, service connection for residuals of blood poisoning is not warranted.

II.  Other Considerations

As discussed above, the Veteran reported injuring his hand in December 1965, during his period of active service.  However, he states he was treated for this condition by VA.  To the extent that he has also alleged inadequate treatment for this injury by the Cheyenne VA medical center, his claim for compensation under 38 U.S.C.A. § 1151 for a disability incurred as a result of VA treatment was denied in a March 2017 rating decision.  To date, he has not initiated an appeal.

In addition, service treatment records dated August 1965 noted headaches, episodes of passing out after exercise, and other symptoms.  However, the Veteran has since been service-connected for epileptic equivalent based on these findings.  See June 2015 VA Examination; July 2015 Rating Decision.  There is no indication that they bear any relation to the Veteran's current claim for residuals of blood poisoning, which arise from an incident which took place several months after August 1965.

In a December 2016 statement, the Veteran criticized the July 2016 VA examiner's conclusion regarding lymphangitis as "the most astonishing crystal ball gazing I have ever witnessed by an expert in my 36 years in the practice of personal injury litigation."  He stated that it was impossible for the examiner to make that opinion without having reviewed the medical records, and even if he reviewed them, it should have been noted.  The Board notes that examination report clearly indicates that the Veteran's electronic claims file was reviewed, and that the examiner recounted the relevant history.  The Veteran also stated that the examiner failed to note that pericarditis was reported during each of the quadrennial medical examinations conducted as part of his reserve service.  However, the examiner clearly stated, "This veteran reports that he was diagnosed with and treated for pericarditis in June 1968.  There are no medical records to support this history, although the service treatment records show that he had reported this history during his reserve service."  The Veteran stated that the echocardiogram from his examination showed an ejection fraction of 40 to 45 percent, indicating impaired function.  However, the examination report and separate cardiopulmonary echocardiogram consult report both show an ejection fraction of 65 percent.  In sum, the VA examination and opinion appear adequate, and the Veteran has not accurately characterized the examination findings.

With regards to the Veteran's records, the VA medical center in Cheyenne clearly stated that they do not have any records for this Veteran, as discussed above.  Service treatment records and personnel records have been obtained and associated with the file.  To the extent that these records are not complete, VA made specific requests for records from the National Personnel Records Center (NPRC), Walter Reed Army Medical Center, and Keller Army Community Hospital.  General service records and specific records from Walter Reed have been obtained.  In February 2014, U.S. Army Medical Activity at West Point indicated that Keller records were retired to the NPRC.  

In correspondence dated August 2009, the Veteran stated that he had undertaken litigation against the U.S. Army from 2004 to 2009, and that "it was entirely possible and even probable that my entire personnel file, together with my medical records, are with the Army Litigation Section."  To that end, VA sent requests to the Army Litigation Section for copies of relevant records in February 2014 and September 2014.  However, in correspondence also dated September 2014, the Veteran stated, "At no time have I ever indicated that I was involved in litigation with the United States Army relative to my medical discharge in 1966."  He also stated, "The only way the Veterans Administration could have sent a letter to the Army Litigation Division, Military Personnel Branch, was if you had communicated with the Army on unrelated matters."  He added, "This is clear and unequivocal evidence of deliberate, willful, knowing and intentional bad faith on the part of the Veterans Administration."

Although a response from the Army Litigation Section has not been received, the Veteran's September 2014 statements conflict with his August 2009 statements, and strongly suggest that his records would not actually be located with the Army Litigation Section.  When viewing these statements alongside the Board's earlier adverse credibility determination for his service connection claim, as well as his inaccurate statements regarding the July 2016 examination report discussed above, the Board finds that remanding the matter to further pursue a search for records with the Army Litigation Section is not warranted because the Veteran's statements to that end are not credible.  United States v. Edwards, 581 F.3d 604, 612 (7th Cir. 2009) (the trier of fact must consider whether particular falsehoods in a witness's testimony so undermine his credibility as to warrant disbelieving the rest of his testimony).  


ORDER

Service connection for residuals of blood poisoning is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


